                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

DAVID SCOTT,                                  )
                                              )
             Plaintiff,                       )
                                              )      No. 18 C 11
             v.                               )
                                              )
ROBERT WILKIE, Secretary of the               )
United States Department of                   )      Judge Thomas M. Durkin
Veteran Affairs,                              )
                                              )
             Defendant.                       )

                    MEMORANDUM OPINION AND ORDER

       Plaintiff David Scott brings this lawsuit against his employer, the Department

of Veterans Affairs (the “VA”), alleging race discrimination and retaliation under

Title VII, 42 U.S.C. § 2000e, et seq. for its failure to promote him. The VA moved for

summary judgment. R. 31. For the following reasons, the VA’s motion is granted in

part and denied in part.

                                      Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To

defeat summary judgment, a nonmovant must produce more than a “mere scintilla of
evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                    Background

      The following facts are undisputed unless otherwise noted.

      Scott’s VA employment. David Scott, who is African American, began

working at the Edward Hines Jr. Veterans Administration Hospital (“Hines VA”) in

1991 as a GS-6 grade police officer. R. 38 ¶ 1. In 1999, he was promoted to sergeant,

a GS-7 position. Id. ¶ 2. Scott applied for one of three GS-8 grade lieutenant positions

in 2006. Id. ¶ 3. The three openings were awarded to an African American female and

two Caucasian males. Id. Scott filed an Equal Employment Opportunity (“EEO”)

claim contending that his non-selection was based on his race. Id. ¶ 4. Ultimately, he

and the VA settled, and Scott was promoted to lieutenant at the Hines VA service

and distribution center, supervising 5 police personnel. Id. ¶¶ 5, 8. Scott transitioned

to the credentialing center in 2011, where he again served as a GS-8 grade lieutenant

and was responsible for issuing identification badges. He supervised 4 or 5 non-police

employees. Id. ¶¶ 7-8.

      In 2013, Gary Marsh became chief of Hines VA police. Id. ¶ 6. Thereafter in

2014, Scott applied for an open criminal investigator position. Chief Marsh ultimately

selected a Caucasian applicant, Cary Kolbe, whose disciplinary history the Seventh



                                           2
Circuit subsequently described as “abysmal.” Id. ¶ 9; Henderson v. Shulkin, 720 Fed.

App’x 776, 782 (7th Cir. 2017). Scott and fellow African American applicant James

Henderson filed EEO claims contending that their non-selection was based on race.

Id. Henderson ultimately filed a federal lawsuit. R. 38 ¶¶ 9-12. Initially, summary

judgment was entered for the VA, but the Seventh Circuit reversed the order, and

remanded the case to the district court for trial. Henderson, 720 Fed. App’x 776. The

jury thereafter found for the VA. Henderson’s appeal remains pending. R. 38 ¶ 12.

      Meanwhile, in May 2016, Scott applied for the captain position—a GS-9

supervisory police officer position—at Building 215, which houses the Hines VA’s

Office of Information and Technology (“HITC”). Id. ¶ 13; R. 33-1, Ex.3. The primary

purpose of the captain position is to provide operational support in planning and

directing HITC police and security operations, and to assign patrol and special duties.

Scott had been serving as acting captain for about 6 weeks when he applied for the

permanent position. R. 38 ¶¶ 14-15. Scott, John Bailey—a Caucasian employee

already serving in a GS-9 position as a physical security specialist—and two other

applicants were selected to interview. Id. ¶¶ 16-17. Chief Marsh chose Deputy Chief

of Police Ed Jones (African American), Building 215 security specialist Aaron

Gatterdam (Caucasian), and Hines VA’s chief of information technology Ed Wlodarski

(Caucasian), to serve on the interview panel. Id. ¶¶ 18-19. Each panelist was provided

a packet containing five interview questions regarding the candidates’ “experience

and accomplishments that relate[d] to the competencies” and were “important for the

success” of the position, and a guide on how to score candidates. Id. ¶ 21. Jones led



                                          3
the interviews, after which each panelist rated the candidates’ answers on a 5-point

scale. Those scores, totaled here by candidate and panelist, were as follows:

                         2016 Building 215 Captain Interviews

   Candidate        Deputy Chief        Aaron         Ed Wlordarski      Total Score
     Name            Ed Jones         Gatterdam
 John Bailey            24                19                18                61

 David Scott             23               14                15                52

 Donald Barnes           17               16                15                48

 Eric Ousley             16               15                16                47


Id. ¶¶ 20, 23-24, 27-30. Scott raises no issues with the interview guidelines, questions

or procedure.

      The scores were then communicated to Chief Marsh, who states that he

selected Bailey because of them, as he contends was his usual practice when

convening an interview panel. Id. ¶¶ 31-33. But Scott believes based on a discussion

he had with Chief Marsh that Marsh selected Bailey because of his supervisory

experience, which he contends is inferior to his own. R. 33-1, Ex. 2 at 82.

      According to each of the panelists, neither race nor any candidate’s protected

activity was considered or discussed during the interviews. R. 38 ¶ 26. But Scott

believes that Chief Marsh and “possibly” panelist Gatterdam discriminated and

retaliated against him. He does not suspect that either panelist Jones or Wlodarski

did. Id. ¶¶ 34-37, 39-41. When asked why he felt Gatterdam’s decision was based on

race, Scott explained that Chief Marsh told him about complaints Gatterdam had

previously made to him regarding Scott’s sporadic absences from Building 215 while


                                           4
acting captain, and that he may have used those absences against him. Id. ¶¶ 35, 37.

Gatterdam denies taking Scott’s absences into account in his interview scores, id. ¶

36, and Scott offers no other explanation for how Gatterdam was racially biased.

When asked why he felt Gatterdam’s score reflected retaliatory animus, Scott

admitted that he was not sure that Gatterdam was aware of his prior protected

activity (and Gatterdam testified that he was not). Id. ¶¶ 25, 38. And while the parties

dispute whether Jones was aware of Scott’s EEO activity, they agree that Wlodarski

wasn’t. Id. ¶ 25.

      Scott filed an administrative EEO complaint challenging his 2016 non-

selection as based on race and in retaliation for prior EEO activity. Id. ¶ 42.

Ultimately, in October 2017, the VA’s Office of Employment Discrimination

Complaint Adjudication issued a final agency decision that Scott had failed to

demonstrate either discrimination or retaliation. Id. ¶ 43; R. 33-2, Ex. 18.

      While Scott’s 2016 EEO claim was still pending, Bailey was promoted to

Deputy Chief of Hines VA Police, and Scott and African American lieutenant James

Gowdy were selected to interview for the Building 215 captain position Bailey’s

promotion left open. R. 38 ¶¶ 44-45. Gowdy had not engaged in protected activity and

had less supervisory experience than Scott. But he had more military and work

experience outside the VA. R. 33, Ex. 2 at 90; R. 38 ¶ 47; R. 41 ¶ 12. Ultimately,

Gowdy was selected in or about December 2017 following two rounds of interviews by

different panels, the second on which Chief Marsh served. Scott submitted a FOIA

request following his non-selection. A document Scott received in response reflects



                                           5
that the initial interview panel rated him highest. R. 38 ¶ 46. The record does not

reflect the results of the second interview panel or why a second panel was convened,

but the VA maintains that Gowdy received the highest score and that Chief Marsh

selected him for that reason. Id. ¶ 47; R. 41 ¶ 13. Scott then filed another EEO claim,

the status of which is unclear. R. 38 ¶ 48.

      Other complaints and remarks. Meanwhile, in response to a proposed

suspension for his own performance issues in October 2017, Chief Marsh explained

in writing that he had not yet retired despite a variety of health problems because he

“felt committed to stand up against individuals that would file complaints for the sole

purpose of trying to get money from the agency when nothing was due to them.” R.

41 ¶ 16. As discussed further below, Scott also offers an array of allegations that Chief

Marsh and his predecessor discriminated and retaliated against other employees, and

regarding a discriminatory and retaliatory environment at Hines VA generally. More

specifically, Scott submits: (1) deposition transcripts in lawsuits by other VA

employees concerning other employment decisions; (2) district court decisions

denying summary judgment for the VA in some such lawsuits and a Seventh Circuit

decision vacating summary judgment for the VA in another; (3) documents related to

the EEO investigations that underlie some of the lawsuits; and (4) affidavits and

declarations of Scott and other VA employees alleging discriminatory and retaliatory

conduct by Chief Marsh and the racially-charged environment at Hines VA generally.

      Scott’s complaint and the VA’s motion. The parties dispute whether Scott’s

amended complaint properly alleges claims regarding both the 2016 and 2017 non-



                                              6
selection decisions (the former for discrimination based on race and retaliation for

engaging in protected activity, and the latter for retaliation only), or just the 2016

non-selection decision. The VA seeks summary judgment as to both to the extent

properly before the Court.

                                       Analysis

      Title VII forbids an employer from discriminating against an employee because

of his race, color, religion, sex or national origin. 42 U.S.C. § 2000e-2(a)(1). Employers

are also prohibited under Title VII from retaliating against an employee who “filed a

complaint or participated in an investigation of an unlawful employment practice.”

Robertson v. Dep’t. of Health Servs., 949 F.3d 371, 378 (7th Cir. 2020) (citing 42 U.S.C.

§ 2000e-3(a)).

      Under Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016), a Title

VII plaintiff’s non-selection claim survives summary judgment if the plaintiff

presents evidence that, “considered as a whole,” allows a reasonable jury to find that

his protected characteristic or prior protected activity caused his non-selection. One

way in which a plaintiff can proceed is through the now-familiar McDonnell Douglas

burden-shifting framework, under which he first must establish a prima facie case of

discrimination, the employer then presents evidence of a non-discriminatory reason

for its decision, and the burden ultimately shifts back to the plaintiff to establish that

the employer’s reason is pretextual. See Volling v. Kurtz Paramed. Servs., Inc., 840

F.3d 378, 383 (7th Cir. 2016) (McDonnell Douglas is a “common, but not exclusive”

method to establish a “triable issue of intentional discrimination”). But ultimately



                                            7
and regardless of the method used, all evidence is placed “in a single pile,” and the

question “is simply whether the evidence would permit a reasonable factfinder to

conclude that [the plaintiff’s] race . . . or [protected activity] caused” his non-selection.

Ortiz, 834 F.3d at 765-66.

       The VA analyzes the evidence under McDonnell Douglas, but Scott relies only

on Ortiz. The Court’s analysis thus begins with the McDonnell Douglas framework

before “assess[ing] cumulatively all the evidence.” David v. Bd. of Trs. of Cmty. Coll.

Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017).

I.     Preliminary Matters

       Before turning to the merits, the Court addresses the VA’s argument that

Exhibits 5-10 and 14 to Scott’s Local Rule 56.1 statement of additional facts, R. 38

(“Plaintiff’s SOAF”)—deposition transcripts in other lawsuits and a statement by one

of the plaintiffs in the underlying EEO investigation that led to one such case—must

be excluded because Scott did not disclose or produce them before relying on them

here. See R. 40 at 3-5. The VA specifically points to Federal Rule of Civil Procedure

37(c)(1) as the basis for exclusion. That rule prevents a party from using information

to “supply evidence on a motion” when the party failed to provide it as required by

the rules governing initial and supplemental disclosures, unless such failure was

“substantially justified” or “harmless.” Fed. R. Civ. P. 37(c)(1). Scott did not identify

the documents comprising the relevant exhibits or reference the cases in which they

arose in his Mandatory Initial Discovery Pilot (“MIDP”) disclosures. But except for

Chief Marsh’s deposition transcript in Bredemeier v. McDonald, No. 15 C 7514 (N.D.



                                             8
Ill.)—Exhibit 9 to Plaintiff’s SOAF—each such exhibit originated in an action or

underlying EEO investigation that Scott identified in his discovery responses. Scott’s

discovery responses refer repeatedly to “witness statements,” “filings,” and “EEO

investigation files” in each case to which the exhibits relate: Henderson v. Shulkin,

No. 15 C 4445 (N.D. Ill.), Borja v. Shulkin, No. 17 C 2340 (N.D. Ill.), Henderson v.

Shulkin, No. 17 C 4465 (N.D. Ill.), and Henderson v. Wilkie, No. 18 C 4685 (N.D. Ill.).

See generally R. 33-2, Ex. 20. The VA does not contend that the deposition transcripts

were not filed in those actions, and nor does it assert that it lacks control of the files

to the extent Scott did not produce them. 1 And Scott’s disclosure in discovery satisfies

his disclosure obligations. See MIDP order at 2-3 (“If new information is revealed in

a written discovery response . . . the information need not be presented in a

supplemental response.”). Scott’s discovery response is thus sufficient as to all but

Chief Marsh’s deposition in Bredemeier (Exhibit 9), which the Court excludes under

Rule 37(c)(1). 2




1The VA represents that for “many of these cases” Scott produced no documents. R.
40 at 4. But the VA does not specify the cases to which this statement pertains.
2 Further, the result would not change even if the Court did consider Exhibit 9,
because the deposition testimony cited examines Marsh’s handling of a sexual
harassment investigation involving Caucasian employee Cary Kolbe versus a similar
investigation involving African American employee Benjamin Levy, and as such
provides no information or insight on the promotions at issue here. (Moreover and as
discussed infra, the district court in the lawsuit Levy subsequently filed regarding
Chief Marsh’s treatment of him versus Kolbe granted summary judgment for the VA.)

                                            9
II.   Merits

      A.     2016 Non-Selection Claims (Counts I and II)

      As stated, Scott contends that his 2016 non-selection for the Building 215

captain position was based on his race and/or in retaliation for his prior EEO claims.

The Court examines each in turn.

      Race Discrimination (Count I). The McDonnell Douglas framework

requires a plaintiff alleging discriminatory failure-to-promote to first demonstrate

that: (1) he belonged to a protected class; (2) he was qualified for the position; (3) he

was rejected for the position; and (4) the employer promoted someone outside of the

protected class who was not better qualified. Riley v. Elkhart Cmty. Sch., 829 F.3d

886, 892 (7th Cir. 2016).

      The only dispute insofar as the prima facie case is concerned is how Bailey’s

qualifications measure up to Scott’s. Scott argues that he was more qualified because

he had been serving as acting captain (while Bailey had declined that opportunity)

and had supervised other employees at the time (while Bailey did not). R. 41 ¶ 6. But

Scott’s service as acting captain does not render him more qualified as a matter of

law, or under any identified VA practice or policy. And Scott does not contend that

Bailey never supervised employees. Nor could he; the record shows that he previously

supervised twice as many employees as Scott ever had. See R. 33-2, Ex. 12 (interview

notes reflecting Bailey’s experience supervising 6-10 employees).

      Scott also contends that he is more qualified because Bailey had previously

falsified police records—an act for which he says Chief Marsh fired an African



                                           10
American employee, evidencing discriminatory animus. R. 37 at 9. However, the

investigation of and disciplinary fallout from any such falsification of records—about

which the VA contends there is insufficient evidence of Bailey’s involvement—

occurred under Chief Marsh’s predecessor and almost 7 years before the 2016

promotion decision. Accordingly, any concern about the handling of that investigation

or the disciplinary results that followed cannot be attributed to Chief Marsh, and nor

can it establish that Chief Marsh discriminated when he disciplined other employees

following the investigation of similar allegations. Further, assuming that Bailey had

falsified records, that does not demonstrate that Scott was more qualified; criminal

investigations are not the focus of the Building 215 captain position. Instead, the fact

that each interview panelist scored Bailey higher on each of the interview questions

points to the opposite conclusion.

      Even if Bailey were not better qualified, Scott still must rebut the VA’s

proffered reason for its decision under McDonnell Douglas, or otherwise put forth

evidence from which a reasonable juror could conclude that Scott was not selected

because of his race. To show pretext, Scott must demonstrate that the VA was

“dishonest rather than simply foolish or unreasonable.” Schmitt v. Cent. Processing

Corp., 675 Fed. App’x 615, 620 (7th Cir. 2017). He could do so “directly by showing

that a discriminatory reason more likely motivated his [non-promotion], or indirectly

by showing that [the VA’s] explanations are unworthy of credence.” Senske v. Sybase,

Inc., 588 F.3d 501, 507 (7th Cir. 2009).




                                           11
      When the employer’s proffered reason is that it selected the most qualified

candidate, evidence of competing qualifications does not establish pretext unless the

differences are “so favorable to the plaintiff that there [could] be no dispute among

reasonable persons” that he was “clearly better qualified.” Mylnczak v. Bodman, 442

F.3d 1050, 1059 (7th Cir. 2006). While as noted Scott does not address the evidence

under McDonnell Douglas, even if he had, considering the analysis above, any pretext

argument fails to the extent based on his versus Bailey’s qualifications.

      Scott also calls into question the VA’s proffered reason for Bailey’s selection:

his superior interview scores. Scott claims that Marsh told him the decision was due

to Bailey’s supervisory experience. R. 38 ¶ 32. But while the deposition testimony

Scott cites suggests that he had a discussion with Marsh about the two candidates’

experience in that regard, it in no way reflects that Marsh selected Bailey because of

it. See R. 33-1, Ex. 2 at 82 (Scott’s deposition testimony indicating with little context

that Scott did not believe Bailey’s selection was due to interview scores because

Marsh told him he “felt [John Bailey] had more supervisory experience than I had”). 3

      Scott also claims that Marsh told him that Gatterdam’s interview score may

have been influenced by Scott’s absences while serving as acting captain. Scott cites

that as his sole reason for “possibly” believing that Gatterdam discriminated against

him due to his “race or a personal issue, which is still wrong.” R. 33-1, Ex. 2 at 52.

But racial animus cannot be inferred from the mere fact that absences were



3Further, as noted supra, Bailey’s experience was superior to Scott’s in at least some
respects.

                                           12
considered in a promotion decision, and nor is taking an employment action because

of a “personal issue” unlawful. More to the point, Gatterdam refutes any such

speculation, stating that his score was not influenced by Scott’s absences, and

rejecting any notion that it was influenced by race (or protected activity) either. R.

33-1, Ex. 9. Further, even if the Court were to credit Scott’s feeble argument and

exclude Gatterdam’s scores, Bailey’s totals are still highest. Scott offers no other

evidence or argument of discrimination by Gatterdam, nor does he believe or offer

evidence that either Jones—who is himself African American—or Wlodarski

discriminated against him in setting their scores. R. 33-1, Ex. 2 at 51, 55. In sum,

Scott offers no evidence of racial animus by the panelists.

      In an attempt to bolster his claim and survive summary judgment under Ortiz,

Scott points to an array of allegations concerning employment decisions related

primarily to other employees. The VA contends that such evidence should be excluded

as irrelevant or that it is otherwise inadmissible under Federal Rule of Evidence 403.

See R. 40 at 6-8. But evidence of other discriminatory (or retaliatory) employment

decisions can sometimes be admitted to show intent or pretext. Manuel v. City of Chi.,

335 F.3d 592, 596 (7th Cir. 2003). That said, such evidence is not admissible to

establish the defendant’s propensity to act in a particular manner. Fed. R. Evid.

404(b). As such, even if offered for a permissible purpose (like intent or pretext), its

admission must be supported by a “propensity-free” chain of reasoning, under which

it isn’t enough to ask whether the proposed evidence is relevant to a permissible

purpose, but rather courts must also ask how. United States v. Gomez, 763 F.3d 845,



                                          13
856 (7th Cir.2014) (en banc). That is, courts must “consider[ ] what inferences the

jury is being asked to draw from that evidence, and by what chain of logic,” and

exclude it if it is clear that “the jury is essentially being asked to rely on the evidence

as proof of the defendant’s propensity” to engage in the conduct alleged. United States

v. Lee, 724 F.3d 968, (7th Cir. 2013).

      The probative value of the other-act evidence must also be weighed against its

potential to prejudice the defendant, confuse the issues, mislead the jury, or cause

delay. Fed. R. Evid. 403; United States v. Anzaldi, 800 F.3d 872, 882 (7th Cir. 2015).

Probative value turns in part on similarity and recency, as “ancient or dissimilar acts

tend only to prove propensity.” Wofford v. Celani, 2012 WL 2847549, at *1 (N.D. Ill.

July 11, 2012). And other-act evidence that is otherwise unrelated to the employment

decision at issue is considered of limited—if any—value. See Lewis v. City of Chi.

Police Dep’t, 590 F.3d 427, 443-44 (7th Cir. 2009) (evidence of discrimination and

retaliation against others in trial concerning acts aimed at plaintiff is “of limited

value”); Grayson v. O’Neil, 308 F.3d 808, 816 (7th Cir. 2002) (“Evidence of generalized

racism directed at others” not relevant unless it bears “some relationship” to the

decision at issue); see also Matthews v. Wakesha Cty., 759 F.3d 821, 829 (7th Cir.

2014) (“As an individual rather than a class action, . . . evidence of a pattern or

practice can only be collateral to evidence of specific discrimination against the




                                            14
plaintiff herself.”) (citing Gilty v. Vill. of Oak Park, 919 F.2d 1247, 1252 (7th

Cir.1990)). 4

       Scott’s “other acts” evidence runs the gamut from suggestions of discriminatory

and/or retaliatory failure to promote as here, to allegedly race-based disciplinary

disparities and investigations concerning sexual harassment. Setting aside for the

moment the numerous ways in which the facts and circumstances of these allegations

are different, the Court notes that the sheer number of complaints is not evidence of

wrongdoing, as not all claims have merit. Nor do the three judicial opinions Scott

offers as evidence establish that discrimination or retaliation occurred in those cases.

Indeed, the two district court decisions merely denied the VA’s motions for summary

judgment. See Bredemeier v. Wilkie, 2018 WL 3707803 (N.D. Ill. Aug. 4, 2018); Borja

v. Shulkin, 2018 WL 6725565 (N.D. Ill. Dec. 21, 2018). And although the Seventh

Circuit vacated summary judgment for the VA in Henderson v. Shulkin, 720 Fed.

App’x 776 (7th Cir. 2017), the jury subsequently found for the VA.

       Further, none of the cases concern the decisions at issue here, and the

circumstances and context involved in each are distinguishable. Indeed, the plaintiff

in Borja alleged a racially segregated promotion procedure for two open lieutenant

positions, but ultimately settled. See generally 2018 WL 6725565; see also 17 C 2340,

R. 65. Scott does not claim that a similar promotional procedure was utilized here.



4 The Court notes that Scott’s complaint purports to allege a pattern and practice
claim. But his is not a class action. As such, any “pattern and practice” evidence of
discrimination or retaliation against others is merely collateral to evidence that the
VA discriminated or retaliated against Scott directly. Matthews, 759 F.3d at 829.

                                          15
And while Henderson concerned the selection of Caucasian applicant Cary Kolbe for

criminal investigator over African American plaintiff James Henderson and Scott

himself, that decision occurred approximately 2 years before Scott’s initial non-

selection as Building 215 captain and involved a different selection process and

entirely different context. See Rowe v. Shulkin, 2019 WL 2060951, *11 (N.D. Ill. May

9, 2019) (rejecting reliance upon Henderson as “unrelated,” “with different facts,

individuals, and job announcements at issue”). Scott’s opposition brief does not even

mention Bredemeier, so the Court declines to consider it here.

      The VA also contends that the Court should not consider the declarations and

affidavits Scott submitted from himself, VA lieutenant Donald Barnes, police officer

and union steward Thomas Johnson, and police officer Benjamin Levy (all of whom

are African American). According to the VA: 1) they are “rife with conclusory

statements [and] speculative conclusions;” and 2) like the rest of Scott’s “other acts”

evidence, the minimal probative value they reflect would be outweighed by the

potential to confuse the issues or delay any trial of Scott’s claims. R. 40 at 8-9. The

Court agrees that these affidavits and declarations are to some extent conclusory in

nature. 5 And more importantly, the affidavits from Barnes, Levy and Johnson


5See Plaintiff’s SOAF, Ex. 1 ¶ 28 (Scott’s declaration stating “Chief Marsh bends over
backwards to promote less qualified white officers and officers without protected
activity.”); see also Plaintiff’s SOAF, Ex. 2 ¶¶ 9, 18 (Barnes affidavit stating that Chief
Marsh selected “White officers with far less experience than some African American
officers who applied” and that Hines VA’s hiring, promotion and staffing practices
were “clearly and often explicitly based on race”); Plaintiff’s SOAF, Ex. 3 ¶ 5 (Johnson
affidavit stating that Marsh promoted a white officer “over more qualified minority
officers”); Plaintiff’s SOAF, Ex. 4 ¶ 7 (Levy affidavit stating that he has “no doubt”
that his race and protected activity were the reasons for his own unfair treatment).

                                            16
concern almost exclusively other employment decisions, including some under

supervisors other than Marsh. Indeed, aside from his general and conclusory

testimony outlined above, Levy speaks only of his own experiences—under both Chief

Marsh and his predecessor—and complains that Marsh disciplined him harshly in

2016 for conduct similar to that for which Cary Kolbe was not disciplined several

years prior because of Levy’s race and prior protected activity. Plaintiff’s SOAF, Ex.

4 ¶¶ 5-6. Johnson and Barnes also complain about disciplinary “passes” Kolbe

received relative to African American employees with protected activity, and his

promotion to criminal investigator despite his employment record, as well as alleged

discrimination or retaliation by Marsh and his predecessor against others (including

Johnson himself). See Plaintiff’s SOAF, Exs. 2 and 3.

      At the outset, the Court rejects any reliance by Scott on allegations regarding

decisionmakers other than Chief Marsh, and notes that the VA obtained summary

judgment on Levy’s allegations of discriminatory and retaliatory discipline relative

to Kolbe in another lawsuit. See Levy v. O’Rourke, 2020 WL 1468034 (N.D. Ill. Mar.

26, 2020). Further, as discussed, the VA successfully defended its decision to promote

Kolbe to criminal investigator at trial in Henderson v. Shulkin, No. 15 C 4445 (N.D.

Ill.). And these allegations regarding treatment of other employees and the other

allegations in the affidavits and record generally regarding still other employment

decisions are at most minimally relevant to the issues here. Considering them would

surely result in several trials-within-Scott’s-trial, confusing the issues and causing

undue delay in contravention of Federal Rule of Evidence 403. Indeed, if allowed, the



                                         17
parties would “no doubt argue[ ] over the truthfulness” of the allegations, “necessarily

shifting the focus of the trial” away from Scott’s. Manuel, 333 F.3d at 597. And

because Scott’s “other acts” evidence appears relevant to show pretext and intent only

via an inference that Marsh has a propensity to discriminate and retaliate, the Court

doubts that it passes muster under Federal Rule of Evidence 404(b), either. See

Gomez, 763 F.3d at 863. Accordingly, the Court declines to consider it. 6

      Finally, Scott’s SOAF points out that the Henderson court considered Chief

Marsh’s alleged statement in 2015 that he wanted to keep shifts “black and white,”

and Hines VA’s nickname as “the Plantation” to be evidence of discriminatory

animus, and that both the remark and nickname were attested to here. Plaintiff’s

SOAF ¶ 19 & Exs. 2 and 3. But that evidence was just one of several factors that led

to the reversal of summary judgment in that case. See Henderson, 720 Fed. App’x at

785 (circumstantial evidence of discriminatory animus together with shifting

explanations for selection decision and the fact that the selectee was wrongly certified

for the position without explanation together and among other factors warranted

reversal of summary judgment). In contrast, even if Chief Marsh made the “black and

white” statement (which he disputes), it’s nothing more than an ambiguous “stray

remark” in the context of this case that cannot fend off summary judgment. Merillat

v. Metal Spinners, Inc., 470 F.3d 685, 694-95 (7th Cir. 2006). Nor does Hines VA’s



6Even if the Court did consider Scott’s “other acts” evidence, it would not change the
Court’s conclusion, where Scott does not challenge the selection process or
meaningfully challenge the interview panelists, and can show neither that the result
they reached nor Chief Marsh’s reliance on it was wrong.

                                          18
alleged nickname, however distasteful, reasonably connect the promotion decision—

which was unambiguously tied to interview scores—to Scott’s race.

      In sum, Scott asks the Court to overlook the lack of evidence of wrongdoing as

to the decision not to select him as captain in 2016 in favor of inferences that he

contends can be drawn from allegations regarding others. But whether considered

under McDonnell Douglas or “cumulatively” under Ortiz, there isn’t enough from

which a reasonable jury could conclude that Scott was passed over because of his race,

where: 1) Bailey scored higher than Scott and the other interviewees according to

each panelist on each interview question; 7 2) there is no evidence that any panelist

harbored race-based animus; 3) Scott does not contend that the selection process was

itself biased; and 4) other than stray remarks or allegations of discrimination related

to other employment decisions, there is no evidence that discriminatory animus

affected Marsh’s decision here. Summary judgment is proper on Scott’s

discrimination claim.

      Retaliation (Count II). Scott’s 2016 retaliatory non-selection claim also fails.

To succeed on a Title VII retaliation claim, a plaintiff “must produce enough evidence

for a reasonable jury to conclude that (1) she engaged in statutorily protected activity;

(2) the [employer] took a materially adverse action against her; and (3) there existed

a but-for causal connection between the two.” Robertson, 949 F.3d at 378 (quoting

Burton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017)).



7 The fact that Bailey was already employed in a GS-9 grade position also suggests
that the selection decision was not discriminatory.

                                           19
      There is no dispute that Scott filed EEO claims regarding his VA employment

prior to his non-selection for the captain position in 2016. But two of the three

panelists (Gatterdam and Wlodarski) were not even aware of those claims. The

parties dispute whether Jones was, but even assuming he was (and dropping his

interview scores from the overall totals for the panel), Bailey’s score is higher than

Scott’s and the other candidates’. Further, Chief Marsh and Jones’s awareness of

Scott’s prior EEO activity is not enough on its own to survive summary judgment. See

Rowe, 2019 WL 2060951, at *16 (Marsh’s awareness of plaintiff’s prior EEO activity

not enough to sustain retaliation claim). On the other hand, Marsh’s October 2017

statement that he chose not to retire because he “felt committed to stand up against

individuals that would file complaints for the sole purpose of trying to get money from

the agency when nothing was due to them” suggests retaliatory animus. R. 41 ¶ 16.

But that remark is not enough for a reasonable factfinder to conclude that Scott would

have been promoted but-for his prior protected activity, where it was made over a

year after the decision in question. See Nichols v. S. Ill. Univ.-Edwardsville, 510 F.3d

772, 781–82 (7th Cir.2007) (“stray remarks that are neither proximate nor related to

the employment decision [at issue] are insufficient to defeat summary judgment”).

Nor can allegations of retaliatory conduct by Marsh (or others) in other employment

decisions meet Scott’s burden to establish but-for causation here. As stated, at least

two of the panelists were not even aware of Scott’s prior EEO activity, Bailey earned

the highest interview scores, and his selection resulted in a lateral move versus what




                                          20
would have been a promotion for Scott. Summary judgment is proper on Scott’s 2016

retaliatory non-selection claim.

      B.     2017 Non-Selection Claim (Count II)

      Scott also claims that his 2017 non-selection for the Building 215 captain

position was in retaliation for prior protected activity. But the VA contends that: (1)

Scott did not properly plead this claim; (2) Scott did not exhaust it even if properly

plead; and (3) Scott lacks sufficient evidence of retaliatory animus.

      As to the VA’s first argument—that the 2017 non-promotion decision is not

part of Scott’s complaint—the Court disagrees. After the parties’ summary judgment

conference and with the Court’s permission, Scott amended his complaint to make

clear that it was. The VA also argues that Scott’s 2016 and 2017 retaliatory non-

selection claims should have been enumerated in separate counts (rather than

addressed together in Count II as they were), citing this Court’s decision in Kole v.

Village of Norridge, 941 F. Supp. 2d 933, 941 (N.D. Ill. 2013). But the complaint’s

factual allegations more than adequately place the 2017 non-selection at issue, and

the concerns that led to the Court’s conclusion in Kole are not present here. Compare

R. 24 (Scott’s 9-page, two-count complaint reflecting allegations of non-selection in

2016 and 2017, and including a retaliation count (Count II) for the VA’s having “twice

denied [Scott] a promotion to Captain” in favor of “less qualified” selectees “without

prior protected activity”), with Kole, 941 F. Supp. 2d at 941 (dismissing first count of

78-page complaint in part because it “lump[ed] together four or five different

constitutional amendments with little explanation of how Defendants allegedly



                                          21
violated each,” failing to provide even “basic notice” of the claims). Despite the VA’s

urging, nor does Scott’s failure to seek additional discovery post-amendment

automatically bar his claim. (And if the VA felt it needed more discovery, nothing

prevented it from making the request—a suggestion the Court made at the summary

judgment conference and inquired of the parties at the status conference thereafter.

R. 30 at 3 (June 5, 2019 status at which both parties represented that no further

discovery was necessary regarding the 2017 non-selection)).

      The VA fares no better on its failure-to-exhaust argument, because a “separate

administrative charge is not prerequisite to a suit complaining about retaliation for

filing [an] EEOC charge.” Malhotra v. Cotter & Co., 885 F.2d 1305, 1312 (7th Cir.

1989), superseded by statute on other grounds; see also Luevano v. Wal-Mart Stores,

Inc., 733 F.3d 1014, 1030 (7th Cir. 2013) (“to avoid . . . endless loops of

charge/retaliation/charge/retaliation, etc.,” a plaintiff “who alleges retaliation for

having filed a charge with the EEOC need not file a second EEOC charge to sue for

that retaliation”). The VA contends that this exception does not apply because Scott’s

claim is “based on alleged retaliatory acts committed before” he filed a claim. R. 40 at

13 (quoting Zegarra v. John Crane, Inc., 218 F. Supp. 3d 655, 664 (N.D. Ill. 2016)

(emphasis in original)). Not so; Scott filed an EEO claim as early as 2006, and the

alleged retaliatory acts at issue here were in 2017. R. 38 ¶ 4.

      Finally, the evidence establishes a genuine issue for trial. While the VA

contends that Chief Marsh made his 2016 promotion decision for the same position

based on interview scores, and that he did so again with regard to the 2017 decision,



                                          22
the VA provides no explanation for Chief Marsh’s decision to convene a second panel

in 2017 after Scott scored highest in the first. 8 And it is undisputed that Chief Marsh

himself sat on the second panel, for which the record contains no evidence of the

scores. R. 38 ¶ 47. Importantly, there’s also Chief Marsh’s remark at the time of the

2017 selection decision that he had not retired because he “felt committed to stand

up against individuals that would file complaints for the sole purpose of trying to get

money from the agency when nothing was due to them.” R. 41 ¶ 16. A reasonable

juror could conclude from Chief Marsh’s failure to provide an explanation for

convening a second panel, his decision to place himself on the interview panel, and

his remark that he sought to hire Gowdy over Scott due to Scott’s prior protected

activity, and thus retaliated against Scott. 9 Summary judgment is denied as to Scott’s

2017 retaliation claim.




8 Also troubling is that Chief Marsh attested that Gowdy was selected for scoring
highest on both panels (not so), while at the same time the VA stated that he was
selected for scoring highest on just the second. R. 33-1, Ex. 3 ¶ 12 (Marsh declaration
indicating that Gowdy selected “after he received the highest score from two interview
panels”); R. 38 ¶ 47 (the VA’s statement of facts indicating that Gowdy was selected
based on his higher interview score following the second panel); R. 32 at 14 (opening
brief indicating that Gowdy was chosen based on his second round interview score).
9 The VA also states that Chief Marsh selected Gowdy based on a review of Gowdy’s
versus Scott’s resume. These inconsistencies only serve to confirm that summary
judgment is improper. See Applebaum v. Milwaukee Metro. Sewerage Dist., 340 F.3d
573, 579 (7th Cir. 2003) (“One can reasonably infer pretext from an employer’s
shifting or inconsistent explanations for the challenged employment decision.”).

                                          23
                                    Conclusion

      For these reasons, the VA’s motion is granted as to Scott’s 2016 discriminatory

(Count I) and retaliatory (Count II) non-selection claims, but denied as to the portion

of Count II concerning Scott’s 2017 non-selection. R. 31.

                                               ENTERED:




                                               _______________________

                                               Honorable Thomas M. Durkin
                                               United States District Judge


Dated: April 8, 2020




                                          24
